This opinion is subject to revision before final
                      publication in the Pacific Reporter

                                 2014 UT 37


                                    IN THE

       SUPREME COURT OF THE STATE OF UTAH

                               LAYTON CITY,
                                Respondent,
                                       v.
                    BRENT SORENSON STEVENSON,
                            Petitioner.


                             No. 20130342
                        Filed September 5, 2014


            On Certiorari to the Utah Court of Appeals


                  Second District, Layton Dep‘t.
                The Honorable David R. Hamilton
                         No. 091600208

                                 Attorneys:
      Steve L. Garside, Gary R. Crane, Layton, for respondent
               Glen W. Neeley, Ogden, for petitioner
Randall W. Richards, Ogden, Kent R. Hart, Salt Lake City, for amicus
          Utah Association of Criminal Defense Lawyers


  CHIEF JUSTICE DURRANT authored the opinion of the Court, in which
       ASSOCIATE CHIEF JUSTICE NEHRING, JUSTICE DURHAM,
              JUSTICE PARRISH, and JUSTICE LEE joined.


   CHIEF JUSTICE DURRANT, opinion of the Court:
                               Introduction
   ¶1 This case presents two related issues: (1) must the
prosecution provide proof of a conviction to establish that a
defendant failed to comply with a plea in abeyance condition
                        LAYTON CITY v. STEVENSON
                          Opinion of the Court
prohibiting any further violations of law;1 and (2) what standard of
proof must the prosecution meet in order to establish that a
defendant failed to comply with a condition in a plea in abeyance
agreement. The court of appeals reached only the first issue, holding
that the prosecution could show that the defendant failed to comply
with the condition through ―evidence of misconduct other than a
conviction.‖2
    ¶2 As to the first issue, we affirm the decision of the court of
appeals and hold that the prosecution need not provide proof of a
conviction to establish that a defendant failed to comply with a ―no
violations of law‖ condition. Neither the plain language of the
condition nor the plea in abeyance statute requires that the
prosecution provide evidence of a subsequent conviction to establish
that the defendant violated the law. And as to the second issue, we
conclude that the prosecution must prove by a preponderance of the
evidence that a defendant failed to comply with a plea in abeyance
condition. This preponderance standard is applicable in settings
similar to a plea in abeyance evidentiary hearing, most notably a
probation violation hearing. Moreover, a defendant‘s right to be
presumed innocent is inapplicable in a plea in abeyance evidentiary
hearing because at such a hearing the prosecution does not attempt
to prove the defendant is guilty of a crime but instead seeks only to
enforce the contractual terms of the plea in abeyance agreement.
    ¶3 Accordingly, we affirm the court of appeals and remand the
case to the district court to determine whether the prosecution can
prove by a preponderance of the evidence that the defendant failed
to substantially comply with the condition in his plea in abeyance
agreement that he commit ―no violations of law.‖ The district court
may exercise its discretion in making this determination by either
holding an evidentiary hearing or relying on the existing record.
                               Background
   ¶4 The defendant, Brent Sorenson Stevenson, was arrested in
Layton City on February 18, 2009, and charged in Second District
Court with patronizing a prostitute. He initially pled not guilty to
the charge but later changed his plea to no contest after negotiating a




   1Throughout this opinion we refer to this type of condition as a
―no violations of law‖ condition.
   2   Layton City v. Stevenson, 2013 UT App 67, ¶ 9, 298 P.3d 1267.

                                     2
                          Cite as: 2014 UT 37
                         Opinion of the Court

plea in abeyance agreement with the prosecution.3 Before entering
his no contest plea, Mr. Stevenson signed a Defendant‘s Rights Sheet
informing him of his various individual rights. The district court
confirmed that he was entering the plea freely, voluntarily, and
without the influence of alcohol or drugs. The district court also
confirmed that he understood that by entering the plea he waived
certain constitutional rights.4
   ¶5 The minutes of the plea hearing, along with the sentencing
sheet signed by Mr. Stevenson, list the terms of the plea in abeyance
agreement. Additionally, the district court verbally confirmed the
terms of the agreement during the plea hearing. Under the terms of
the plea in abeyance agreement, Mr. Stevenson pled no contest to
patronizing a prostitute. In exchange, Layton City agreed to have his
plea held in abeyance for eighteen months. The plea in abeyance

   3 A plea in abeyance is ―an order by a court . . . accepting a plea of
guilty or of no contest from [a] defendant but not, at that time,
entering judgment of conviction against [the defendant] nor
imposing sentence upon [the defendant] on condition that [the
defendant] comply with specific conditions as set forth in a plea in
abeyance agreement.‖ UTAH CODE § 77-2a-1(1). As is the case in other
plea settings, judges are charged with ensuring that defendants
understand they are waiving important rights by entering a plea in
abeyance. See UTAH R. CRIM. P. 11(e).
   4   Mr. Stevenson has not argued that his plea was either
unknowing or involuntary. Indeed, his reply brief expressly states
that he is not ―seeking in any way to collaterally attack the
underlying plea in abeyance.‖ But at oral argument, Mr. Stevenson‘s
counsel suggested the plea colloquy between the district court judge
and Mr. Stevenson may not have perfectly conformed to rule 11.
Additionally, Mr. Stevenson‘s reply brief asserts that ―there is no
[r]ule 11 colloquy which could constitute a waiver applicable to the
claimed violation of law which formed the basis of Layton‘s claim
that the [plea in abeyance] [a]greement should have been terminated
for failure to substantially comply with its terms.‖
    Regardless of what Mr. Stevenson intended with these
inconsistent statements, because he has not preserved a challenge
that the no contest plea was either unknowing or involuntary, we
need not address the validity of his no contest plea. Further, based
on the record before us, there is nothing to suggest that
Mr. Stevenson did not know he was waiving important
constitutional rights by entering the plea.

                                   3
                      LAYTON CITY v. STEVENSON
                         Opinion of the Court
agreement contained the following conditions: (1) the plea would be
held in abeyance for eighteen months, (2) Mr. Stevenson could
commit ―[n]o violations of law, except minor traffic, or like kind
violations,‖ (3) he had to pay a fee of $400 with forfeiture of bail
applied to the fee, and (4) he had to submit to HIV testing within
thirty days and report the results to Layton City. If Mr. Stevenson
failed to substantially comply with the conditions in the agreement,
the court could terminate the plea in abeyance agreement.5
    ¶6 About six months after Mr. Stevenson entered into the plea
in abeyance agreement for the Layton City charge, he was charged in
Sunset City Justice Court with sexual solicitation. Approximately six
months later, he entered into a diversion agreement with the Sunset
City prosecutor. Under this agreement, if Mr. Stevenson complied
with certain conditions, the prosecution would dismiss the sexual
solicitation charge. But if Mr. Stevenson failed to comply, the court
could authorize the prosecutor to proceed with prosecution.6
Mr. Stevenson complied with the diversion agreement, and on
May 5, 2011, the prosecution dismissed the Sunset City action.7
   ¶7 On October 14, 2010, after learning of the Sunset City
charge, Layton City filed a motion for an order to show cause with
the Second District Court and alleged that Mr. Stevenson violated
the condition in the plea in abeyance agreement requiring that he
commit no further violations of law. The district court issued an
order to show cause, and Mr. Stevenson moved to strike the order
and also requested an evidentiary hearing. The court scheduled an
evidentiary hearing to determine whether Mr. Stevenson violated
the plea in abeyance agreement.


   5 UTAH CODE § 77-2a-4(1) (―If, following an evidentiary hearing,
the court finds that the defendant has failed to substantially comply
with any term or condition of the plea in abeyance agreement, it may
terminate the agreement and enter judgment of conviction. . . .‖).
   6 Id. § 77-2-8 (―If . . . the magistrate finds the defendant has failed
to comply with any terms or conditions of the diversion agreement,
he may authorize the prosecuting attorney to proceed with
prosecution.‖).
   7 Both parties agree that the diversion agreement in the Sunset
City action is not a conviction. Further, Utah law expressly states
that a diversion agreement is not a conviction. Id. § 77-2-7
(―Diversion is not a conviction and if the case is dismissed the matter
shall be treated as if the charge had never been filed.‖).

                                    4
                           Cite as: 2014 UT 37
                          Opinion of the Court

    ¶8 At that hearing, the court heard testimony from three
witnesses. The first, Jennifer Bend, testified that Mr. Stevenson was
her landlord and that he offered rent relief in exchange for sex.
According to Ms. Bend, she and Mr. Stevenson had two phone
conversations about the proposed exchange. On cross-examination,
she also testified that she waited approximately one week to report
Mr. Stevenson‘s proposition, that he allowed her to remain in the
apartment for several months without paying rent, and that she had
a felony conviction for attempted forgery.
    ¶9 Corporal Brett Jameson also testified. He testified that he
was with Ms. Bend when she called Mr. Stevenson regarding the
rent and that Mr. Stevenson suggested that Ms. Bend engage in
sexual relations with him. Corporal Jameson admitted that he never
specifically identified Mr. Stevenson as the person on the other end
of the call. He also admitted that the call between Ms. Bend and
Mr. Stevenson was not recorded and that there are no phone records
of the call.
   ¶10 Mr. Stevenson testified last. He denied the allegations that
he offered rent relief for sex. He also testified that Ms. Bend owed
him for six months of rent.
    ¶11 After the evidentiary hearing, the district court sought
supplemental briefing from the parties on several issues, two of
which are relevant to this appeal: (1) what must be proven to
establish a violation of a plea in abeyance agreement, and (2) what is
the proper standard of proof in order to demonstrate a defendant‘s
failure to comply with a condition in a plea in abeyance agreement.
    ¶12 After supplemental briefing, the district court agreed with
Mr. Stevenson that the ―no violations of law‖ condition in the plea in
abeyance agreement required a conviction and not merely an
allegation of misconduct. It further agreed with Mr. Stevenson that
entering into the diversion agreement with Sunset City did not
constitute a conviction. As a result, the district court dismissed with
prejudice the patronizing a prostitute charge pursuant to the plea in
abeyance agreement.
   ¶13 Layton City appealed the district court‘s ruling to the Utah
Court of Appeals. That court reversed and held that a ―conviction is
not a prerequisite to finding that a defendant has violated the law in
contravention of a condition in a plea in abeyance agreement.‖8


   8   Layton City v. Stevenson, 2013 UT App 67, ¶ 10, 298 P.3d 1267.

                                     5
                        LAYTON CITY v. STEVENSON
                           Opinion of the Court
Mr. Stevenson petitioned for writ of certiorari, which we granted.
We have jurisdiction pursuant to Utah Code section 78A-3-102(3)(a).
                           Standard of Review
    ¶14 On a grant of certiorari, ―we review the decision of the court
of appeals and not that of the trial court.‖9 ―[W]e review the decision
of the court of appeals for correctness.‖10 Further, we can ―affirm the
court of appeals‘ decision on any ground supported in the record.‖11
                                 Analysis
    ¶15 Mr. Stevenson raises two main issues on appeal. The first is
whether the ―no violations of law‖ condition in his plea in abeyance
agreement required the prosecution to provide proof of a conviction
in order to establish that he failed to comply with the condition. The
court of appeals held that ―a ‗violation of law‘ may be supported by
evidence of misconduct other than a conviction.‖12 We affirm the
court of appeals‘ decision and hold that the prosecution need not
provide proof of a conviction to establish that a defendant failed to
comply with a ―no violations of law‖ condition.
    ¶16 The second issue concerns the standard of proof to be
applied where the prosecution seeks to establish that a defendant
failed to comply with a condition in a plea in abeyance agreement.
Although the court of appeals did not reach the issue, both parties

   9  Am. Fork City v. Pena-Flores, 2002 UT 131, ¶ 7, 63 P.3d 675
(internal quotation marks omitted).
   10 Id. (internal quotation marks omitted). Mr. Stevenson argues
that we should review for an abuse of discretion. He asserts that this
is the correct standard because the plea in abeyance statute affords
district courts discretion in determining whether a defendant has
substantially complied with the conditions of a plea in abeyance
agreement. But this argument overlooks the questions on which we
granted certiorari. We did not grant review on the question of
whether the district court correctly concluded that Mr. Stevenson
substantially complied with the terms of his agreement. Rather, we
granted certiorari on two questions of law—that is, whether a
conviction is necessary to establish a defendant‘s failure to comply
with a ―no violations of law‖ condition, and what the applicable
standard of proof is in proving a violation of a plea in abeyance
condition.
   11   Id. (internal quotation marks omitted).
   12   Layton City v. Stevenson, 2013 UT App 67, ¶ 9, 298 P.3d 1267.

                                     6
                            Cite as: 2014 UT 37
                           Opinion of the Court

have asked us to address it because it will necessarily be implicated
on remand. We agree that the issue is ―likely to be presented on
remand‖13 and, accordingly, ―exercise our discretion to address [the]
issue[] for purposes of providing guidance on remand.‖14 Our
exercise of discretion is appropriate here because the issue has been
―fully briefed on appeal‖15 and properly preserved. We conclude
that the ―preponderance of the evidence‖ standard applies when the
prosecution attempts to prove that a defendant failed to comply with
a plea in abeyance condition.
   I. The Prosecution Need Not Provide Proof of a Conviction to
        Establish That a Defendant Failed to Comply With a
                 ―No Violations of Law‖ Condition
   ¶17 We first address the question of whether a ―no violations of
law‖ condition requires proof of a conviction to establish a
defendant‘s failure to comply. Mr. Stevenson argues that the
language of the condition requires proof of a conviction. He also
argues that not requiring proof of a conviction ―emasculates the
presumption of innocence.‖16
   ¶18 We reject these arguments for three reasons. First, the plain
language of the condition does not require proof of a conviction.
Second, the plea in abeyance statute anticipates an independent
prosecution for misconduct constituting a failure to comply with a
plea condition. And third, Mr. Stevenson‘s contention that his right
to the presumption of innocence requires that the prosecution
provide proof of a conviction is unpersuasive because that right does

   13   State v. James, 819 P.2d 781, 795 (Utah 1991).
   14   State v. Low, 2008 UT 58, ¶ 61, 192 P.3d 867.
   15   James, 819 P.2d at 795.
   16 Mr. Stevenson also argues for the first time on appeal that
section 77-2a-4 of the Utah Code, which governs violations of a plea
in abeyance, is unconstitutionally vague. We decline to address this
argument because it was not presented below and so is unpreserved.
Moreover, Mr. Stevenson has not argued that either plain error or
exceptional circumstance justify review. See State v. Winfield, 2006 UT
4, ¶ 14, 128 P.3d 1171 (―When a party raises an issue on appeal
without having properly preserved the issue below, we require that
the party articulate an appropriate justification for appellate review;
specifically, the party must argue either plain error or exceptional
circumstance.‖ (internal quotation marks omitted)).

                                      7
                        LAYTON CITY v. STEVENSON
                           Opinion of the Court
not apply where the prosecution merely seeks to enforce the terms of
the plea in abeyance agreement. Accordingly, we affirm the court of
appeals‘ decision and hold that the prosecution can establish a
failure to comply with a ―no violations of law‖ condition through
evidence of misconduct other than a conviction.
        A. The Plain Language of the “No Violations of Law” Condition
             Does Not Require Proof of a Conviction to Establish a
                    Failure to Comply With the Condition
    ¶19 Mr. Stevenson argues that general principles of contractual
interpretation dictate that the ―no violations of law‖ condition
requires proof of a conviction.
    ¶20 The specific ―no violations of law‖ condition at issue
required Mr. Stevenson to commit ―[n]o violations of law, except
minor traffic, or like kind violations.‖ Mr. Stevenson first argues that
the district court correctly interpreted the condition‘s language and
that we should interpret it similarly. The district court concluded
―that a ‗violation of law,‘ under the terms of the [plea in abeyance
agreement], must necessarily be a conviction and not merely an
allegation of misconduct.‖ Alternatively, Mr. Stevenson argues we
should conclude that this provision is ambiguous because of ―the
disagreement between the parties regarding its meaning, as well as
the disagreement between the trial court and Court of Appeals.‖ He
then argues that we must construe that ambiguity in his favor.
   ¶21 We reject each of Mr. Stevenson‘s arguments. As an initial
matter, we conclude that the condition is not ambiguous. An
overriding principle in contract law is that ―the intentions of the
parties are controlling.‖17 Where a contract is unambiguous, ―the
parties‘ intentions are determined from the plain meaning of the
contractual language, and the contract may be interpreted as a
matter of law.‖18 Only where the contract is ambiguous will we look
to extrinsic evidence to interpret a contract.19 The language of a




   17   Cent. Fla. Invs., Inc. v. Parkwest Assocs., 2002 UT 3, ¶ 12, 40 P.3d
599.
   18Id.; see Mid-Am. Pipeline Co. v. Four-Four, Inc., 2009 UT 43, ¶ 19,
216 P.3d 352 (―Provided that the language within the four corners of
the agreement is unambiguous, we look no further than the plain
meaning of the contractual language.‖).
   19   Mid-Am. Pipeline Co., 2009 UT 43, ¶ 19.

                                      8
                          Cite as: 2014 UT 37
                         Opinion of the Court

contract is ambiguous ―only if it is reasonably susceptible to more
than one interpretation.‖20
    ¶22 We have previously rejected the argument that a contract
provision is ambiguous merely because the parties disagree as to its
meaning.21 Rather, a contract provision is ambiguous only where the
parties submit tenable contrary readings of the provision.22 Similarly,
the ―mere fact that [courts] have reached different conclusions‖ does
not render the condition ambiguous.23 Indeed, adopting such a rule
would create an inference of ambiguity each time we granted
certiorari in a case where the district court and court of appeals
reached different conclusions regarding a contract‘s meaning. We
have never relied upon such an inference and decline to do so here.24
    ¶23 The language of the ―no violations of law‖ condition
unambiguously does not require proof of a conviction. Webster’s
Third New International Dictionary defines ―violation‖ as ―an
infringement or transgression.‖25 Likewise, Black’s Law Dictionary
defines ―violation‖ as ―1. An infraction or breach of the law; a
transgression. . . . 2. The act of breaking or dishonoring the law; the
contravention of a right or duty.‖26 Each of these definitions focuses
on the wrongful act itself. None of the definitions give any
suggestion that a conviction, or any sort of judicial proceeding, is
necessary in order for there to have been a violation of law.


   20   Id.
   21Plateau Mining Co. v. Utah Div. of State Lands & Forestry, 802 P.2d
720, 725 (Utah 1990) (―[A] contract provision is not necessarily
ambiguous just because one party gives that provision a different
meaning than another party does.‖).
   22   Id.
   23 Ford v. Dovenmuehle Mortg., Inc., 651 N.E.2d 751, 755 (Ill. App.
Ct. 1995).
   24See, e.g., Watkins v. Ford, 2013 UT 31, ¶¶ 14–15, 44, 304 P.3d 841
(holding that a contract contained a latent ambiguity without
application of an inference of ambiguity where the district court and
court of appeals reached differing conclusions regarding contract
ambiguity).
   25 MERRIAM-WEBSTER‘S THIRD NEW INTERNATIONAL DICTIONARY
1319 (10th ed. 1998).
   26   BLACK‘S LAW DICTIONARY 1705 (9th ed. 2009).

                                   9
                        LAYTON CITY v. STEVENSON
                           Opinion of the Court
   ¶24 Reading the phrase ―no violations of law‖ to not require
proof of a conviction also comports with how we have interpreted
similar conditions in the probation context. In State v. Bonza, a
defendant facing revocation of his probation argued that his
probation could not be revoked for a failure to comply with the law
because ―he was not formally charged with [a subsequent crime] in a
separate proceeding nor found guilty by a jury.‖27 We rejected this
argument and held that where probation is conditioned on the
defendant‘s compliance with the law, ―conviction of some
subsequent offense is not essential.‖28 We reasoned that ―[w]hen [the
defendant was] placed on probation a condition among others was
imposed that he not violate the law—not that he avoid conviction
therefor[e].‖29 The same reasoning applies here. Mr. Stevenson
agreed that he would commit ―no violations of law,‖ not that he
would avoid a subsequent conviction.
    ¶25 For these reasons, we conclude that the plain meaning of the
phrase ―no violations of law‖ unambiguously does not require proof
of a conviction to establish a defendant‘s failure to comply with the
condition.
          B. The Plea in Abeyance Statute Anticipates an Independent
                Prosecution for Misconduct That Constitutes a
                   Failure to Comply With a Plea Condition
    ¶26 In concluding that the ―no violations of law‖ condition does
not require proof of a conviction, the court of appeals primarily
relied on section 77-2a-4(2) of the Utah Code.30 That section states
that ―[t]he termination of a plea in abeyance agreement . . . shall not
bar any independent prosecution arising from any offense that
constituted a violation of any term or condition of an agreement
whereby the original plea was placed in abeyance.‖31 The court of
appeals determined that because the statute envisions a potential
independent prosecution for an act that also constitutes a violation of
a plea in abeyance condition, it necessarily follows that a conviction



   27   150 P.2d 970, 971 (Utah 1944).
   28   Id. at 972.
   29   Id.
   30   See Layton City v. Stevenson, 2013 UT App 67, ¶ 10, 298 P.3d
1267.
   31   UTAH CODE § 77-2a-4(2).

                                     10
                           Cite as: 2014 UT 37
                          Opinion of the Court

is not a prerequisite to finding a defendant has violated a plea
condition.32 We agree.
   ¶27 There are numerous instances where a violation of a
condition may result in a later independent prosecution. The
hypothetical proposed by the court of appeals makes for a good
example:
         [A] defendant may admit to violating a term or
         condition . . . e.g., not submitting to the drug testing
         required under defendant‘s plea in abeyance
         agreement. Such an admission would be sufficient in
         and of itself to prove a violation of an agreement
         requiring drug testing. Likewise, the prosecution could
         present evidence that a defendant tested positive for
         drugs, when required under an agreement to commit
         no violations of law except minor traffic offenses. The
         plea in abeyance statute makes it clear that in a case
         where the court determines that a defendant violated a
         term or condition of a plea in abeyance agreement,
         such as testing positive for drugs in the second
         example, a criminal charge arising from that offense
         may be prosecuted independent of the plea in
         abeyance matter.33
    ¶28 Layton City identifies several practical problems that might
arise should the prosecution need to provide proof of a conviction in
a later case to establish a failure to comply with a plea in abeyance
condition in an earlier case. For instance, requiring proof of a
conviction might cause undesirable delays and deprive a court that
has accepted a plea in abeyance the ability to oversee the plea.
Moreover, if the second jurisdiction moves slowly through its
docket, the prosecutors in the first jurisdiction might simply run out
of time to establish a defendant‘s failure to comply with a condition
because the second jurisdiction does not enter a conviction before the
plea in abeyance agreement expires. Indeed, that is precisely the
situation we are presented with here. Mr. Stevenson‘s plea in
abeyance agreement in the Layton City action had an eighteen
month term and was set to terminate in August 2010. The Sunset
City action resulted in a diversion agreement that terminated in May
2011. So it would have been impossible for the Layton City

   32   Stevenson, 2013 UT App 67, ¶ 10.
   33   Id. ¶ 11.

                                   11
                      LAYTON CITY v. STEVENSON
                         Opinion of the Court
prosecution to know whether the Sunset City action would result in
a conviction or dismissal until after the Layton City plea in abeyance
agreement had already terminated.
   ¶29 The fact that section 77-2a-4(2) specifically anticipates an
independent prosecution for a violation of a plea in abeyance
condition supports our textual analysis of the ―no violations of law‖
condition because it strongly indicates that a conviction is not
required for the prosecution to establish a failure to comply with a
condition.34
  C. Mr. Stevenson’s Assertion That the Right to Be Presumed Innocent
 Requires the Prosecution to Provide Proof of a Subsequent Conviction Is
 Unpersuasive Because That Right Is Inapplicable Where the Prosecution
      Seeks to Enforce the Terms of a Plea in Abeyance Agreement
    ¶30 Mr. Stevenson next argues that his right to the presumption
of innocence mandates that we interpret the ―no violations of law‖
condition to require ―either an admission of guilt or alternatively a
guilty verdict.‖ He further argues that ―[t]o hold otherwise, literally
guts the presumption of innocence.‖ We disagree.
   ¶31 A plea in abeyance cannot be accepted by a district court
until after the defendant enters either a guilty or no contest plea in
compliance with rule 11 of the Utah Rules of Criminal Procedure.35
By entering such a plea, the defendant waives the right to be
presumed innocent with respect to the underlying crime.36 And from
that point, the defendant‘s procedural rights are controlled by statute




   34 We note that the prosecution and defendant could always agree
to a plea in abeyance condition that expressly requires proof of a
conviction to establish a failure to comply with the condition. The
statute in no way prohibits such a contractual term. But that is not
the situation we are presented with here.
   35  UTAH CODE § 77-2a-3(1)(a) (―Acceptance of any plea in
anticipation of a plea in abeyance agreement shall be done in full
compliance with the provisions of Rule 11, Utah Rules of Criminal
Procedure.‖).
   36 UTAH R. CRIM. P. 11(e)(3) (―The court . . . may not accept [a] plea
until the court has found . . . the defendant knows of the right to the
presumption of innocence . . . and that by entering the plea, th[is]
right[] [is] waived.‖).

                                   12
                            Cite as: 2014 UT 37
                           Opinion of the Court

and the terms of the plea in abeyance agreement.37 We have
recognized this same principle with respect to probation violation
hearings. In that context, we have stated that while a probationer is
entitled to ―at least some minimal procedural safeguards . . . . He
need not be indulged the presumption of innocence, nor necessarily
be afforded the other protections accorded [to] one accused of crime
in the first instance.‖38 This reasoning is equally applicable to a plea
in abeyance evidentiary hearing because the defendant has entered a
plea following a rule 11 colloquy.
    ¶32 Here, neither the plea in abeyance statute nor
Mr. Stevenson‘s plea in abeyance agreement granted him the right to
be presumed innocent in a plea in abeyance evidentiary hearing. For
this reason, we conclude that the right to be presumed innocent was
inapplicable at his evidentiary hearing and accordingly reject his
argument.
          II. The Prosecution Bears the Burden of Showing by a
        Preponderance of the Evidence That a Defendant Failed to
                Comply With a Plea in Abeyance Condition
   ¶33 Having determined that the prosecution need not provide
proof of a conviction to establish a failure to comply with a ―no
violations of law‖ condition, we turn to the question of what the
applicable standard of proof is in establishing violation of a
condition.
   ¶34 Mr. Stevenson contends that the applicable standard is
―beyond a reasonable doubt.‖ He suggests that this standard is
mandated by his right to be presumed innocent. He also argues that
a plea in abeyance evidentiary hearing is akin to a criminal contempt
proceeding where the standard of proof is beyond a reasonable
doubt.
    ¶35 We disagree. The ―preponderance of the evidence‖ standard
is the appropriate standard of proof to apply in a plea in abeyance
evidentiary hearing for two main reasons.39 First, as we noted above,

   37See UTAH CODE § 77-2a-2 (providing the defendant with certain
procedural rights such as the right to counsel during negotiations
and hearings related to the plea in abeyance agreement).
   38   Baine v. Beckstead, 347 P.2d 554, 559 (Utah 1959).
   39Section 77-2a-4(1) of the Utah Code requires the defendant ―to
show cause why the court should not find the terms of the
agreement to have been violated.‖ Given this language, it could be
                                                        (continued)
                                 13
                          LAYTON CITY v. STEVENSON
                            Opinion of the Court
the right to be presumed innocent is inapplicable in a plea in
abeyance evidentiary hearing.40 Second, a plea in abeyance
evidentiary hearing is more like a probation violation hearing than it
is a criminal contempt proceeding. And the applicable standard of
proof in the probation setting is ―preponderance of the evidence.‖41
          A. The Right to Be Presumed Innocent Is Inapplicable in a
                   Plea in Abeyance Evidentiary Hearing
    ¶36 Mr. Stevenson argues that the appropriate burden of proof
at a plea in abeyance evidentiary hearing is the ―beyond a reasonable
doubt‖ standard because that standard would be ―consistent with
the constitutional presumption of innocence.‖
   ¶37 We reject this argument for the same reason we reject it
above in our discussion of the ―no violations of law‖ condition.42
Mr. Stevenson did not have the right to be presumed innocent at his
plea in abeyance evidentiary hearing because neither the plea in
abeyance statute nor his plea in abeyance agreement granted him
that right.
    B. A Plea in Abeyance Evidentiary Hearing Is Akin to a Probation
        Violation Hearing Where “Preponderance of the Evidence”
                   Is the Appropriate Standard of Proof
   ¶38 Mr. Stevenson next argues that we should apply the
―beyond a reasonable doubt‖ standard to plea in abeyance


argued that it is not the prosecution‘s burden to establish violation of
a condition but it is instead the defendant‘s burden to show that he
has not violated a condition. We decline to address this argument,
however, because it has not been raised before us.
   40   Supra ¶¶ 30–32.
   41 See State v. Bonza, 150 P.2d 970, 972 (Utah 1944) (holding that
―conviction of some subsequent offense is not essential‖ to establish
that a probationer failed to comply with a ―no violations of law‖
condition because a ―proceeding for revocation of probation is not a
criminal prosecution‖); Williams v. Harris, 149 P.2d 640, 642 (Utah
1944) (holding that for a district court to terminate probation ―there
must be some competent evidence of violation of the terms of
probation‖); State v. Hodges, 798 P.2d 270, 278 (Utah Ct. App. 1990)
(citing Williams and Bonza as support for the proposition that ―the
standard to be used in proving a violation of a condition of
probation is a preponderance of the evidence‖).
   42   Supra ¶¶ 30–32.

                                     14
                            Cite as: 2014 UT 37
                           Opinion of the Court

evidentiary hearings because such a hearing is effectively a criminal
contempt proceeding. We disagree. A criminal contempt proceeding
is fundamentally different from a plea in abeyance evidentiary
hearing in that a person charged with criminal contempt is entitled
to the right to be presumed innocent.43 By contrast, a defendant is
not entitled to that right at a plea in abeyance evidentiary hearing
unless it is provided for in the plea in abeyance agreement.44
   ¶39 A better analog for a plea in abeyance evidentiary hearing is
a probation violation hearing. Though the two proceedings are not
identical, we agree with the State that the similarities between the
two predominate, three of which we discuss below. Accordingly, we
conclude that the ―preponderance of the evidence‖ standard is the
more appropriate standard for plea in abeyance evidentiary
hearings.
    ¶40 First, a defendant‘s right to be presumed innocent is
inapplicable in both a probation violation hearing and a plea in
abeyance evidentiary hearing. As for plea in abeyance evidentiary
hearings, a defendant is not entitled to be presumed innocent with
respect to the underlying crime, because he waived that right by
entering a rule 11 plea.45 And with respect to a plea in abeyance
evidentiary hearing precipitated by the defendant‘s subsequent
conduct, he is not entitled to a presumption of innocence because at
such a hearing the prosecution seeks not to prove the defendant
guilty of a crime, but instead seeks only to enforce the contractual
terms of the plea in abeyance agreement. Similarly, a defendant
afforded probation ―has already been adjudged guilty of [a] crime‖
and ―need not be indulged the presumption of innocence.‖46
   ¶41 Second, a plea in abeyance and probation are similar in that
each provides a defendant with the opportunity to avoid criminal

   43Yates v. United States, 316 F.2d 718, 725 (10th Cir. 1963) (―It is
well settled that a person charged with criminal contempt is
presumed innocent and must be proven guilty beyond a reasonable
doubt.‖).
   44   Supra ¶¶ 30–32, 36–37.
   45 UTAH R. CRIM. P. 11(e)(3) (―The court . . . may not accept [a] plea
until the court has found . . . the defendant knows of the right to the
presumption of innocence . . . and that by entering the plea, th[is]
right[] [is] waived.‖).
   46   Baine v. Beckstead, 347 P.2d 554, 559 (Utah 1959).

                                     15
                       LAYTON CITY v. STEVENSON
                          Opinion of the Court
penalties in exchange for compliance with certain conditions. The
Utah Code expressly recognizes that ―[p]robation is an act of grace
by the court suspending the imposition or execution of a convicted
offender‘s sentence upon prescribed conditions.‖47 We have stated
that ―[p]arole and probation are essentially matters of grace, which
are permitted by the sanction-imposing state, and the conditions
under which these grace periods of parole and probation continue to
run in satisfaction of criminal penalties are dependent on the state
which imposes them.‖48
    ¶42 A defendant seeking a plea in abeyance similarly appeals to
the grace of the court, as indicated by the language in the plea in
abeyance statute. Section 77-2a-1(2) of the Utah Code states that a
plea in abeyance agreement is only effective ―following acceptance
of the agreement by the court.‖ A plea in abeyance is discretionary;
nothing in the statute requires a court to accept a plea in abeyance
agreement. The statute makes clear that a plea in abeyance, like
probation, offers a defendant the opportunity to avoid criminal
penalties to which the defendant would have otherwise been subject.
    ¶43 Finally, three statutory similarities between probation and a
plea in abeyance support applying the same standard of proof. First,
probation and a plea in abeyance are similar in terms of a court‘s
ability to oversee administration of the benefit. In fact, the plea in
abeyance statute expressly allows courts to oversee a plea in
abeyance agreement in the same way the court would oversee
probation: ―[t]he court may require the Department of Corrections to
assist in the administration of the plea in abeyance agreement as if
the defendant were on probation.‖49
    ¶44 Second, the probation and plea in abeyance statutes allow
for similar conditions to be imposed on a defendant. In the probation
setting, section 77-18-1(8) allows a court to require ―as a condition of

   47   UTAH CODE § 77-27-1(14) (internal quotation marks omitted).
   48 Bills v. Shulsen, 700 P.2d 317, 318 (Utah 1985) (internal quotation
marks omitted); see also Beal v. Turner, 454 P.2d 624, 626 (Utah 1969)
(―[B]eing placed on probation or parole is merely a matter of grace
given because of confidence reposed in his promises to refrain from
criminal acts and to be a useful law-abiding citizen. When a
probationer or parolee violates the confidence reposed in him, he
ought not to be heard to cry when he is simply given the just
desserts to which he was originally entitled.‖).
   49   UTAH CODE § 77-2a-3(4).

                                   16
                              Cite as: 2014 UT 37
                             Opinion of the Court

probation . . . that the defendant . . . comply with other terms and
conditions the court considers appropriate.‖ Similarly, section 77-2a-
3(5) in the plea in abeyance statute provides that ―[t]he terms of a
plea in abeyance agreement may include . . . an order that the
defendant comply with any other conditions which could have been
imposed as conditions of probation upon conviction and sentencing
for the same offense.‖
    ¶45 And last, the probation and plea in abeyance statutes
provide similar procedures for assessing whether a defendant has
violated a condition. The plea in abeyance statute authorizes a court
to ―issue an order requiring the defendant . . . to show cause why the
court should not find the terms of the agreement to have been
violated and why the agreement should not be terminated.‖50 If the
court finds, ―following an evidentiary hearing,‖ that the defendant
did not substantially comply with the condition, the court ―may
terminate the agreement and enter judgment of conviction and
impose sentence against the defendant.‖51
   ¶46 The probation statute provides for a similar procedure.
After receiving ―an affidavit alleging with particularity facts asserted
to constitute violation of the conditions of probation,‖ the court
determines whether there is ―probable cause to believe that
revocation, modification, or extension of probation is justified.‖52 If
the court concludes there is probable cause, it must order the
defendant ―to show cause why the defendant‘s probation should not
be revoked, modified, or extended.‖53 The court then holds an
evidentiary hearing, and if it finds ―that the defendant violated the
conditions of probation, the court may order the probation
revoked.‖54 If probation is revoked, then the court sentences the
defendant.55
   ¶47 In arguing against the proposition that a plea in abeyance is
analogous to probation, Mr. Stevenson points to differences between
plea in abeyance and probation evidentiary hearings. But as


   50   Id. § 77-2a-4(1).
   51   Id.
   52   Id. § 77-18-1(12)(b)(i).
   53   Id. § 77-18-1(12)(b)(ii).
   54   Id. § 77-18-1(12)(e)(ii).
   55   Id. § 77-18-1(12)(e)(iii).

                                      17
                        LAYTON CITY v. STEVENSON
                           Opinion of the Court
discussed below, the distinctions he identifies are immaterial and the
issues addressed in the cases he cites are distinguishable from the
issue presented in this case.
    ¶48 First, Mr. Stevenson points out that a plea in abeyance and
probation differ in their timing. A plea in abeyance comes before a
conviction is entered, whereas probation follows entry of conviction
and imposition of a sentence. But this distinction is immaterial
because both a plea in abeyance and probation follow an admission
or judgment of guilt. A plea in abeyance comes after the defendant
pleads guilty or no contest pursuant to a rule 11 colloquy. Probation
can similarly follow a rule 11 plea, although it may also follow a
conviction after trial.56 In either case, the defendant no longer has the
right to be presumed innocent.
    ¶49 Second, Mr. Stevenson relies on two cases decided by the
court of appeals for the proposition that the standard of proof used
in the probation setting cannot be used in the plea in abeyance
setting. In State v. Wimberly, the defendant argued that the court
should require the prosecution to show that he willfully violated his
plea in abeyance agreement.57 The court refused to impose a
willfulness requirement because ―[a] plea in abeyance is . . .
analytically distinct from probation.‖58 The court reasoned that the
two are analytically distinct with respect to a mens rea requirement
because whereas in the probation setting the prosecution must show
that a violation was willful,59 ―[n]o Utah case has ever held or
implied that a finding of willfulness is required before a trial court
may terminate a plea in abeyance agreement . . . . The standard
specified by the [plea in abeyance] statute . . . is substantial
compliance.‖60 The crucial point that makes Wimberly
distinguishable is that the plea in abeyance statute expressly
addressed the issue in that case. That is not the case here, as the plea
in abeyance statute does not specifically address what standard of


   56 Id. § 77-18-1(2)(a) (―On a plea of guilty, guilty with a mental
illness, no contest, or conviction of any crime or offense, the court
may, after imposing sentence, suspend the execution of the sentence
and place the defendant on probation.‖).
   57   2013 UT App 160, ¶ 7, 305 P.3d 1072.
   58   Id. ¶ 11.
   59   See State v. Peterson, 869 P.2d 989, 991 (Utah Ct. App. 1994).
   60   Wimberly, 2013 UT App 160, ¶ 13.

                                     18
                             Cite as: 2014 UT 37
                            Opinion of the Court

proof the prosecution bears in proving that a defendant failed to
comply with a condition.
    ¶50 The other court of appeals case relied on by Mr. Stevenson,
State v. Turnbow,61 is similarly distinguishable. There the defendant
argued that the court should apply the reasoning of probation cases
―to require that proceedings to determine whether a defendant has
violated the terms of an abeyance agreement must be initiated prior
to expiration of the term of the agreement.‖62 The court of appeals
recognized that one of our prior cases held that the probation statute
―d[oes] not provide for a ‗tolling‘ of the probationary period if a
violation occurred during the period.‖63 The court of appeals refused
to apply this same reasoning in the context of a plea in abeyance,
however, because the plea in abeyance statute ―does not explicitly
state whether the proceedings must be initiated before the end of the
term of the agreement.‖64 Rather, the court of appeals reasoned, the
statute ―only states that violation occurring within the term of the
agreement known to the prosecutor or the court may trigger a
proceeding.‖65 As with Wimberly, Turnbow is distinguishable on the
basis that there the court concluded that the plea in abeyance statute
expressly addressed the question presented. Here the plea in
abeyance statute does not address what standard of proof applies at
an evidentiary hearing.
   ¶51 Although a plea in abeyance is not identical to probation,
we agree with the State that the similarities between the two
predominate. And we conclude that these similarities sufficiently
support applying the ―preponderance of the evidence‖ standard of
proof to a plea in abeyance evidentiary hearing.
                                 Conclusion
    ¶52 We hold that the prosecution need not provide proof of a
subsequent conviction to establish a defendant‘s failure to comply
with a ―no violations of law‖ condition. Furthermore, we conclude
that the applicable burden of proof for establishing a defendant‘s
failure to comply with a plea in abeyance condition is the


   61   2001 UT App 59, 21 P.3d 249.
   62   Id. ¶ 14.
   63   Id. ¶ 13 (citing State v. Green, 757 P.2d 462, 463 (Utah 1988)).
   64   Id. ¶ 16.
   65   Id.

                                      19
                    LAYTON CITY v. STEVENSON
                       Opinion of the Court
―preponderance of the evidence‖ standard. Accordingly, we affirm
the court of appeals and remand the case to the district court to
determine whether the prosecution can prove by a preponderance of
the evidence that Mr. Stevenson failed to substantially comply with
the condition in his plea in abeyance agreement that he commit no
violations of law. The district court may exercise its discretion in
making this determination by either holding an evidentiary hearing
or relying on the existing record.




                                20